

116 HR 961 IH: Safeguard American Food Exports Act of 2019
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 961IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Ms. Schakowsky (for herself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent human health threats posed by the consumption of equines raised in the United States.
	
 1.Short titleThis Act may be cited as the Safeguard American Food Exports Act of 2019. 2.FindingsCongress finds that—
 (1)unlike cows, pigs, and other domesticated species, horses and other members of the equidae family are not raised for the purpose of human consumption;
 (2)equines raised in the United States are frequently treated with substances that are not approved for use in horses intended for human consumption and equine parts are therefore unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act;
 (3)equines raised in the United States are frequently treated with drugs, including phen­yl­bu­ta­zone, acepromazine, boldenone un­dec­y­len­ate, omep­ra­zole, ketoprofen, xy­la­zine, hy­al­uron­ic acid, ni­tro­fu­ra­zone, polysulfated gly­cos­ami­no­gly­can, clenbuterol, tolazoline, and ponazuril, which are not approved for use in horses intended for human consumption and equine parts are therefore unsafe within the meaning of section 512 of the Federal Food, Drug, and Cosmetic Act; and
 (4)consuming parts of an equine raised in the United States likely poses a serious threat to human health and the public should be protected from these unsafe products.
 3.ProhibitionsSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following:
			
 (fff)Notwithstanding any other provision of this section— (1)equine parts shall be deemed unsafe under section 409 of this Act;
 (2)equine parts shall be deemed unsafe under section 512 of this Act; and (3)the knowing sale or transport of equines or equine parts in interstate or foreign commerce for purposes of human consumption is hereby prohibited..
		